NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted January 14, 2019 *
                               Decided January 23, 2019

                                        Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 18-2643

MICAH ANDERSON,                               Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division.

      v.                                      No. 18-CV-2037

SUNITA B. WILLIAMSON, et al.,                 Matthew F. Kennelly,
     Defendants-Appellees.                    Judge.

                                      ORDER

        This appeal concerns a district court’s denial of a motion to proceed in forma
pauperis (“IFP”). Micah Anderson, an Illinois inmate, had moved to proceed IFP in
connection with a deliberate-indifference suit he filed in March 2018 against prison
officials. In early May 2018, the court denied Anderson’s IFP motion as incomplete
because the accompanying trust fund account statement was from December 2017—at
least three months out of date. The court observed that Anderson had since been
released on parole, so he needed to “provide updated financial information … that

      *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. See Fed. R. App. P. 34(a)(2)(A).
No. 18-2643                                                                           Page 2

indicates his financial status,” and his failure to do so by June 1, 2018, would result in
his case being summarily dismissed. Anderson did not respond, and on June 29, 2018,
the court dismissed the complaint with prejudice.
       Anderson then moved to proceed IFP on appeal. In his motion, he explained that
he did not received the district court’s May order because it was sent to his mother’s
house—the address on file with the court—but she had kicked him out. The court
denied the motion because he had failed to apprise the court of up-to-date contact
information (thus “he was the author of his own problem”) and because his
accompanying trust fund account statement showed that he had over $8,000 in his
account, see 28 U.S.C. § 1915(a)(3). Anderson later paid the appellate filing fee.
        On appeal, Anderson maintains that his failure to comply with the court’s order
to update his IFP application should be excused because he did not receive the order,
having already left his mother’s house. Dismissal is a harsh sanction, see Salata
v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014), but Anderson was required to keep
the court apprised of his updated address. See Snyder v. Nolen, 380 F.3d 279, 285 (7th
Cir. 2004). Dismissal under these circumstances was not an abuse of discretion, but the
dismissal should have been without prejudice. In general, denial of a plaintiff’s petition
to proceed in forma pauperis allows the plaintiff the option of filing a paid complaint
making the same allegations. Denton v. Hernandez, 504 U.S. 25, 34 (1992) (under pre-1996
version of § 1915). That is certainly the appropriate disposition where the plaintiff has
simply failed to satisfy the court that he is actually indigent. A plaintiff who seeks but is
denied in forma pauperis status on financial grounds retains the legal ability to pay the
filing fee and proceed as most litigants do. (Different considerations apply if the
plaintiff has deliberately misrepresented his situation or fails to comply with basic
obligations of litigation. See, e.g., Dupree v. Hardy, 859 F.3d 458, 463 (7th Cir. 2017);
Mathis v. New York Life Ins. Co., 133 F.3d 546, 547–48 (7th Cir. 1998).) Anderson forfeited
only the possibility of proceeding in forma pauperis, not necessarily the merits of his
claim. We therefore modify the dismissal to be without prejudice.
                                                                AFFIRMED as MODIFIED.